      Case 2:19-cv-01877-TLN-AC Document 23 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER STROJNIK, SR,                               No. 2:19-cv-01877-TLN AC
12                       Plaintiff,
13           v.                                         ORDER
14    AZUL HOSPITALITLY GROUP, LLC,
15                       Defendant.
16

17          Plaintiff initially commenced this action under the Americans with Disabilities Act

18   (“ADA”) on September 18, 2019. ECF No. 1. Defendant Azul Hospitality LLC responded with

19   a motion to dismiss on October 18, 2019, which was converted to a motion for summary

20   judgment by the court, set for hearing on January 15, 2020. ECF Nos. 6, 10. On January 7, 2020,

21   the court vacated the hearing on defendant’s motion and stayed the case until further order of the

22   court in order to refer this action to the court’s voluntary dispute resolution program (“VDRP”).

23   This order clearly stated that any party objecting to the VDRP referral “shall file its objections

24   within seven (7) days of this order.” ECF No. 18 at 2.

25          On September 16, 2020, defendant filed objections to the VDRP referral. ECF No. 22.

26   These objections are OVERRULED because they are eight months late, a VDRP neutral has

27   already been assigned, and defendant provides no reason for the untimeliness of the objections.

28   Though defendant makes a vague reference to the COVID-19 pandemic, the court notes for the
                                                        1
      Case 2:19-cv-01877-TLN-AC Document 23 Filed 09/18/20 Page 2 of 2

 1   record that the judicial system was entirely unaffected by the pandemic until approximately two
 2   months after defendant’s objections were due. ECF No. 22 at 2. Additionally, ADA cases such
 3   as this one are routinely referred to VDRP in this District. Defendant’s argument that 22 other
 4   district court judges have dismissed complaints by plaintiff in other cases, and that plaintiff has
 5   been declared vexatious in other districts, is entirely irrelevant to both the merits of this case and
 6   the suitability of the VDRP referral.
 7          Defendant’s objections are OVERRULED and this case will proceed in VDRP. The court
 8   expects the full, good faith participation of all parties throughout the VDRP process.
 9          IT IS SO ORDERED.
10   DATED: September 17, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
